Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered January 18, 1985, convicting him of forgery in the second degree, upon a jury verdict, and imposing sentence. *510This appeal brings up for review the denial, after a hearing (Delaney, J.), of that branch of the defendant’s omnibus motion which was to suppress certain identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s argument on appeal, the court committed no error in failing to suppress the testimony of a witness who was able to identify the defendant as the individual who had forged a credit card slip. Even assuming that this witness had participated in an unnecessarily suggestive police-sponsored pretrial showup identification procedure (cf., People v Mercado, 63 AD2d 720), this circumstance alone would not warrant the suppression of the witness’s identification testimony. The hearing court found that the witness had an independent basis for making an in-court identification, and this finding is supported by the evidence (see generally, People v Adams, 53 NY2d 241, 248; People v Ballott, 20 NY2d 600, 606; Matter of Michael J., 117 AD2d 602). Further, assuming it was error to permit the witness, during the trial, to refer to his pretrial identification, this error would be harmless in light of the overwhelming evidence of guilt (see, People v Adams, supra). Mangano, J. P., Thompson, Kunzeman and Sullivan, JJ., concur.